Fourth Court of Appeals
                                       San Antonio, Texas
                                             November 7, 2016

                                           No. 04-16-00728-CV

                IN RE LINK NEW TECH INC., and Granitize of San Antonio, Inc.,

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On November 4, 2016, Relator filed a petition for writ of mandamus and emergency
motion to stay. The court has considered the petition and is of the opinion that Relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus and emergency
motion to Stay are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a
later date.



           It is so ORDERED on November 7, 2016.



                                                            _________________________________
                                                            Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2016.


                                                            ___________________________________
                                                            Keith E. Hottle, Clerk


1
  This proceeding arises out of Cause No. 2014CI17911, styled Link New Tech Inc., Granitize of San Antonio, Inc.
v. MaxxMarka Inc., MaxxMarka International, LLC, Rasha Youssef, Clinique Hoskin, and Roxanne Salazar v. Adam
Awad, Regavita Thomas, and Demetrice Thomas, pending in the 408th Judicial District Court, Bexar County, Texas,
the Honorable Martha Tanner presiding.